Appeal by the defendant from a judgment of the Supreme Court, Kings County (Balter, J.), rendered May 3, 2004, as amended May 14, 2004, convicting him of burglary in the second degree, burglary in the third degree, bail jumping in the second degree, petit larceny, criminal trespass in the second degree, *585and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Gary, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment, as amended, is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress identification testimony is granted, and a new trial is ordered, to be preceded by a hearing to determine whether an independent source exists for the complainant’s in-court identification of the defendant.
At a combined Dunaway/Wade hearing (see Dunaway v New York, 442 US 200 [1979]; United States v Wade, 388 US 218 [1967]), the prosecution presented only the testimony of the arresting officer, who stated that he received a radio communication regarding a robbery in progress and responded to the complainant’s location. After speaking with the complainant, the officer received a second radio communication indicating that there was a person stopped in the vicinity of a nearby intersection. The officer then drove the complainant to that location, where the officer and the complainant observed the defendant leaning against an unmarked police car between two plainclothes police officers wearing “NYPD” jackets. The complainant identified the defendant as the man who broke into her home, and he was placed under arrest. The prosecution did not call either of the plainclothes officers to testify at the hearing regarding the circumstances by which the defendant came to be in their company near the intersection. The hearing court thereafter denied the defendant’s motion to suppress the identification on the grounds that it was the product of his unlawful detention and arose from unduly suggestive circumstances. At the subsequent trial, the complainant identified the defendant in court and testified with regard to her pretrial identification of him. The defendant was convicted of burglary in the second degree and other offenses. We reverse.
At a suppression hearing, the prosecution has the initial burden of going forward with evidence to demonstrate the legality of the police conduct in the first instance (see People v Berrios, 28 NY2d 361, 367 [1971]; People v Thomas, 291 AD2d 462, 463 [2002]). The prosecution in this case failed to present any evidence to establish that the defendant was lawfully stopped and detained before the complainant made her identification. In this regard, the original radio communication regarding a robbery in progress, assuming that it was heard by the plainclothes police officers, was insufficient by itself to provide the officers *586with a legal basis for stopping the defendant (see People v King, 274 AD2d 669 [2000]; People v Skinner, 220 AD2d 350 [1995]). Similarly, the vague and equivocal hearsay testimony of the arresting officer concerning a statement made by one of the plainclothes officers was inadequate to demonstrate that the defendant’s presence at the scene was lawfully obtained. Accordingly, the prosecution failed to satisfy its burden of establishing the legality of the police conduct which led to the identification of the defendant, and the pretrial identification should have been suppressed (see People v Dodt, 61 NY2d 408 [1984]; People v Ridley, 307 AD2d 269 [2003]; People v King, supra; People v Skinner, supra).
The defendant is entitled to a new trial, to be preceded by a hearing to determine whether an independent source exists to support the complainant’s in-court identification of the defendant (see People v Burts, 78 NY2d 20 [1991]; People v Dodt, supra; People v Jackson, 286 AD2d 688 [2001]; People v Kennedy, 282 AD2d 759 [2001]; People v Riddick, 269 AD2d 471 [2000]).
In light of our determination, we need not consider the defendant’s remaining contention. Schmidt, J.P., Krausman, Mastro and Lunn, JJ, concur.